UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrantx Filed by a Party other than the Registranto Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material under § 240.14a-12 The Finish Line, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11 Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: June 20, 2011 Dear Shareholder: You are cordially invited to attend the 2011 Annual Meeting of Shareholders of The Finish Line, Inc., on Thursday, July 21, 2011, at 9:00 a.m. EDT, to be held at The Finish Line, Inc. Corporate Office, 3308 N. Mitthoeffer Road, Indianapolis, Indiana 46235. Members of your Board of Directors and management look forward to greeting those shareholders who are able to attend. The accompanying Notice and Proxy Statement describe the matters to be acted upon at the meeting. It is important that your shares be represented and voted at the meeting. Whether or not you plan to attend, please sign, date and mail the enclosed Proxy Card at your earliest convenience. If you attend the meeting, you may withdraw your proxy and vote in person. Your interest and participation in the affairs of The Finish Line, Inc. are greatly appreciated. Respectfully, Glenn S. Lyon, Chairman and Chief Executive Officer The Finish Line, Inc. 3308 N. Mitthoeffer Road Indianapolis, Indiana 46235 Notice of Annual Meeting of Shareholders to be held July 21, 2011 TO THE SHAREHOLDERS OF THE FINISH LINE, INC.: Notice is hereby given that the 2011 Annual Meeting of Shareholders of The Finish Line, Inc. (the “Company”) to be held at the Company’s Corporate Office at 3308 N. Mitthoeffer Road, Indianapolis, Indiana 46235, on Thursday, July 21, 2011, at 9:00 a.m. EDT, will be conducted for the following purposes: To elect three Class I directors to serve on the Company’s Board of Directors until the 2014 Annual Meeting of Shareholders; To ratify the selection of Ernst & Young LLP as the Company’s independent registered public accounting firm for the Company’s fiscal year ending March 3, 2012; To approve a non-binding advisory resolution relating to the compensation of the Company’s named executive officers; To conduct a non-binding advisory vote relating to the frequency (every one, two, or three years) of the non-binding shareholder vote on the compensation of the Company’s named executive officers; and To transact such other business as may properly come before the meeting or any adjournments or postponements thereof. Only shareholders of record at the close of business on May 20, 2011, will be entitled to notice of and to vote at the Annual Meeting and any adjournments or postponements thereof. By Order of the Board of Directors, Gary D. Cohen, Chief Administrative Officer and Secretary Indianapolis, Indiana June 20, 2011 Your vote is important. Accordingly, you are asked to complete, sign, date and return the accompanying Proxy Card in the envelope provided, which requires no postage if mailed in the United States. The Finish Line, Inc. 3308 N. Mitthoeffer Road Indianapolis, Indiana 46235 PROXY STATEMENT FOR ANNUAL MEETING OF SHAREHOLDERS JULY 21, 2011 GENERAL INFORMATION This Proxy Statement and the accompanying Notice of Annual Meeting and Proxy Card are being mailed on or about June 22, 2011, in connection with the solicitation of proxies by the Board of Directors (the “Board”) of The Finish Line,Inc. (“Finish Line” or the “Company”) for use at the 2011 Annual Meeting of Shareholders of the Company (the “Annual Meeting”) to be held at the Company’s Corporate Office at 3308 N. Mitthoeffer Road, Indianapolis, Indiana 46235, on Thursday, July 21, 2011, at 9:00 a.m. EDT, and any adjournment or postponement thereof. At the Annual Meeting, the Company’s shareholders will be asked to: elect three Class I directors to serve on the Board until the 2014 Annual Meeting of Shareholders; ratify the selection of Ernst & Young LLP as the Company’s independent registered public accounting firm for the Company’s fiscal year ending March 3, 2012; approve a non-binding advisory resolution relating to the compensation of the Company’s named executive officers; conduct a non-binding advisory vote relating to the frequency (every one, two, or three years) of the non-binding shareholder vote on the compensation of the Company’s named executive officers; and vote on such other matters as may properly come before the Annual Meeting or any adjournments or postponements thereof. This Proxy Statement and related proxy materials are first being mailed to shareholders on or about June 22, 2011.With this Proxy Statement, we are sending our 2011 Annual Report, which includes our financial statements for the fiscal year ended February 26, 2011.If you did not receive our Annual Report, we will send it to you without charge.The Annual Report includes a list of important documents that we have filed as exhibits with the Securities and Exchange Commission (“SEC”), but does not include copies of all of the exhibits.If you wish to receive copies of any of the exhibits, we will send them to you.Please send your written request by e-mail to IR@finishline.com or by mail to: The Finish Line, Inc. 3308 N. Mitthoeffer Road Indianapolis, Indiana 46235 Attn: Corporate Secretary Important Notice Regarding the Availability of Proxy Materials In addition, you may obtain copies of our public filings, including this Proxy Statement, the form of proxy relating to the Annual Meeting, and our 2011 Annual Report on Form 10-K, without charge from our website at http://www.finishline.com, and click on the Investor Relations link, or from the SEC’s web site at http://www.sec.gov.The Company’s stock is traded on the NASDAQ Global Select Market under the ticker symbol FINL.You may also request a copy of any of these materials by sending an email to IR@finishline.com.Please make your request no later than July7, 2011, to facilitate timely delivery.If you do not request materials pursuant to the foregoing procedures, you will not otherwise receive ane-mail or electronic copy of the materials.For meeting directions to the Company’s Corporate Office, please call (317) 899-1022, extension 5. Throughout this Proxy Statement, “Fiscal 2009,” “Fiscal 2010,” and “Fiscal 2011” represent the fiscal years ended February 28, 2009, February 27, 2010, and February 26, 2011, respectively. Persons Making the Solicitation The Company is making this solicitation and will bear the expenses of preparing, printing and mailing proxy materials to the Company’s shareholders.In addition to the mailing of this Proxy Statement, proxies may be solicited personally, by telephone, or by fax by officers or employees of the Company, none of whom will receive additional compensation for such services.The Company will also reimburse brokerage houses and other nominees for their reasonable expenses in forwarding proxy materials to beneficial owners of the Class A Common Shares. Voting at the Meeting Shareholders of record of the Company’s Class A Common Shares and Class B Common Shares at the close of business on May 20, 2011 (the “Record Date”), are entitled to notice of and to vote at the Annual Meeting and any adjournment or postponement thereof.On the Record Date, 52,603,173 Class A Common Shares and 1,198,734 Class B Common Shares were outstanding and entitled to vote.Each outstanding Class A Common Share entitles the holder thereof to one vote and each outstanding Class B Common Share entitles the holder thereof to 10 votes.The holders of a majority of all the votes entitled to be cast at the Annual Meeting must be represented at the meeting, either in person or by proxy, to constitute a quorum.There must be a quorum of all the Company’s common shares for the Annual Meeting to be held. For the election of directors, the three nominees receiving the highest number of affirmative votes of the common shares present or represented and entitled to be voted shall be elected.Votes withheld from any director are counted for purposes of determining the presence or absence of a quorum for the transaction of business.Shareholders do not have the right to cumulate their votes in the election of directors. For the selection of Ernst & Young LLP as the Company’s independent registered public accounting firm for the Company’s fiscal year ending March 3, 2012 to be ratified, and for the non-binding advisory resolution relating to the compensation of the Company’s named executive officers to be approved, more votes must be cast by all holders of common shares, voting together as a single class, in favor of the proposal than are cast against it.With respect to the non-binding advisory vote relating to the frequency of the shareholder advisory vote on the named executive officers’ compensation, the option receiving the greatest number of votes (i.e., every one, two, or three years) will be the frequency approved by the shareholders. Abstentions will be counted for purposes of determining whether a quorum is present at the Annual Meeting for the transaction of business.The Company intends to count broker non-votes as present or represented for purposes of determining the presence or absence of a quorum for the transaction of business.However, abstentions and broker non-votes will have no effect on the vote for any of the proposals described above. Revocability of Proxy A proxy may be revoked by a shareholder prior to voting at the Annual Meeting by written notice to the Secretary of the Company, by submission of another proxy bearing a later date, or by voting in person at the Annual Meeting.Such notice or later proxy will not affect a vote on any matter taken prior to the receipt thereof by the Company.The mere presence at the Annual Meeting of a shareholder who has appointed a proxy will not revoke the prior appointment. If not revoked, the proxy will be voted at the Annual Meeting in accordance with the instructions indicated on the Proxy Card by the shareholder or, if no instructions are indicated, will be voted “FOR” the election of the three Class I Director nominees indicated herein to serve on the Board until the 2014 Annual Meeting of Shareholders, “FOR” the ratification of the selection of Ernst & Young LLP as the Company’s independent registered public accounting firm, “FOR” the resolution relating to the compensation of the Company’s named executive officers, “FOR” every three years regarding the frequency of vote proposal on the compensation of the Company’s named executive officers, and, as to any other matter that may be properly brought before the Annual Meeting, in accordance with the judgment of the proxy. 2 ELECTION OF CLASS I DIRECTORS (Item 1 on your Proxy Card) The Company’s Bylaws provide for dividing the Board into three classes, as nearly equal in number as possible, with the term of office of one class expiring each year, and with each director to hold office until his or her successor is duly elected and qualified, except in the event of his or her death, resignation, or removal.The term of the Class I Directors, consisting of Glenn S. Lyon, Dolores A. Kunda, and Mark S. Landau, will expire at the 2011 Annual Meeting of Shareholders.The term of the Class II Directors, consisting of Bill Kirkendall, William P. Carmichael, and Richard P. Crystal, will expire at the 2012 Annual Meeting of Shareholders.The term of the Class III Directors, consisting of Stephen Goldsmith, Catherine A. Langham, and Norman H. Gurwitz, will expire at the 2013 Annual Meeting of Shareholders. The persons named in the accompanying Proxy Card as proxies for this meeting will vote in favor of the three nominees as Class I Directors of the Company unless otherwise indicated by the shareholder on the Proxy Card.Those Class I Directors elected at the 2011 Annual Meeting of Shareholders will serve for a three-year term expiring at the 2014 Annual Meeting, and until their successors are duly elected and qualified, except in the event of their respective death, resignation, or removal.Management has no reason to believe that the nominees will be unable or unwilling to serve if elected.If any nominee should become unavailable prior to the election, the accompanying Proxy Card will be voted for the election in his or her stead of such other person as the Board may recommend. Nominees The nominees for election as Class I directors of the Company are Glenn S. Lyon, Dolores A. Kunda, and Mark S. Landau.Each of such persons currently serves as a director of the Company, and Mr. Lyon currently serves as the Company’s Chairman of the Board and Chief Executive Officer.The nominees for election as Class I Directors of the Company were selected by the Board upon the recommendation of the Governance & Nominating Committee of the Board. Recommendation of the Board of Directors The Board unanimously recommends that shareholders vote “FOR” the Class I director nominees set forth above.Proxies solicited by the Board will be so voted, unless shareholders specify otherwise on their Proxy Cards (Item 1 on your Proxy Card). 3 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth, as of May 20, 2011, information relating to the beneficial ownership of the Company’s common shares by each person known to the Company to be the beneficial owner of more than 5% of the outstanding Class A Common Shares or Class B Common Shares, by each director or nominee for director, by each of the executive officers named below, and by all directors and executive officers as a group. Class A Class B Name and Position Number of Shares (1)(2) Stock Options exercisable within 60 days (3) % of Class (4) Number of Shares (1) % of Class (4) Total Shares Glenn S. Lyon Chairman and CEO (5 ) % Steven J. Schneider President and COO (5 ) % Samuel M. Sato President and CMO (5 ) % Gary D. Cohen CAO and Secretary (5 ) % Edward W. Wilhelm EVP, CFO (5 ) % Stephen Goldsmith Director (5
